Luke, J.
Where, upon the trial of an action for damages against a city, for physical injuries alleged to have been caused by a nail in a plank which the city had placed in the street for pedestrians to walk on, it did not appear, from the evidence, that the city had in fact placed the plank as alleged, or how long it had been so placed, the court did not err in granting a nonsuit.

Judgment affirmed.


Wade, O. J., and George, J., concur.

Action for damages; from Floyd superior court—Judge Wright. January 12, 1917.
Eubanks & Mebane, for plaintiff.
Max Meyerhardt, for defendant.